Response to Arguments
Applicant’s arguments/arguments, see pages 3-13, filed 7/25/21, with respect to the claims have been fully considered and are persuasive. The 102/103 rejections and objections of the claims have been withdrawn. 
The specification objections are withdrawn due to the amendments.
Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a battery management device, comprising: a detection circuit, configured to output a first control signal and a second control signal according to a volume of a rechargeable battery, a charge control circuit, electrically coupled to the rechargeable battery and the detection circuit, and configured to open a charge loop of the rechargeable battery according to the first control signal; and a discharge control circuit, electrically coupled to the rechargeable battery and the detection circuit, and configured to close a discharge path of the rechargeable battery according to the second control signal; the prior art fails to disclose the further inclusion of the combination of the detection circuit comprises: a battery back cover; a plurality of externally conductive plates disposed on an outer surface of the rechargeable battery; and a plurality of internally conductive plates disposed on an inner surface of the battery back cover, wherein the internally conductive plates correspond to the externally conductive plates respectively, two of the internally conductive plates or two of the externally conductive plates are at different heights, each of the internally conductive plates and corresponding one of the externally conductive plates form one of a plurality of switches, and the switches are connected in series.
. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859